Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021, has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
In claim 19, the limitation of “the solid protective film generates an attachment force between the solid protective film and the wafer,” was not previously described in the specification.  The first paragraph on page 4 of the specification, states:  “An attachment force between the protective film or sheet and wafer…is thus generated through the heating process.”  Thus, it is clear from the specification that it is the heating process which generates the attachment force.  Where in the specification does Applicant have support for the new limitation of “the solid protective film generates an attachment force”?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, the limitation of “wherein processing the side of the wafer being opposite to the one side comprises grinding the side of the wafer,” is unclear because the phrase “wherein 
In claim 19, the limitations wherein “the solid protective film generates an attachment force between the solid protective film and the wafer,” is unclear because of the phrase “generates an attachment force.”  The specification does not describe the solid protective film generating an attachment force, and thus, the scope of the limitation is unclear.  What does Applicant mean by the phrase ““the solid protective film generates an attachment force”?
Also in claim 19, the limitation of “attaching the solid protective film to the one side of the wafer through heating the solid protective film,” is unclear because the claim previously recites in the preamble: “A solid protective film for use in a method of process a wafer.”  Specifically, the claim is indefinite because the preamble is drawn to a product of a “solid protective film,” while the limitation of “attaching the solid protective film to the one side of the wafer through heating the solid protective film” is drawn to process.  Thus, it is unclear if these process limitations are a required feature of the claim.  
Furthermore, note that the claim already requires that the solid protective film have the capability to be applied in direct contact to the one side of the wafer.  Thus, the scope of the limitation “attaching the solid protective film to the one side of the wafer through heating the solid protective film” is unclear, because it has been held that abroad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite, if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiou et al. (US 2011/0065238; hereinafter, Chiou).
Regarding claims 1 and 19, Chiou discloses a method of processing a wafer 10/10’’ (Figs. 1A-1F and 3A-3B, ¶ [0017]) and a solid protective film 22 (Fig. 3B, ¶ [0015]: “molding compound 22”) for use in the method, wherein the wafer 10’’ (Figs. 1A-1F and 3B) having on one side a device area (Fig. 3B, ¶ [0017]: dies 20 are bonded onto the thinned wafer 10’’) with a plurality of devices 20 (Fig. 3B), wherein the method comprises: 
providing the solid protective film 22 (Fig. 3B, ¶ [0015], [0017]); 
applying the solid protective film 22 (Fig. 3B, ¶ [0015], [0017]), for covering the devices 20 on the wafer 10’’ (Fig. 3B), to the one side of the wafer 10’’ (Fig. 4), so that a front surface of 
heating the solid protective film 22 (Fig. 3B, ¶[0015]: “a curing or baking step is performed to solidify protection material”) during and/or after applying the protective film 22 to the one side of the wafer 10’’ (Fig. 3B), so that the solid protective film 22 is attached to the one side of the wafer 10’’ (Fig. 3B, ¶ [0015], [0017]).
Regarding claims 2 and 5, Chiou further discloses:
wherein the device area (Fig. 3B: top surface of wafer 10’’) is formed with a plurality of protrusions 20 (Fig. 3B) protruding from a plane surface of the wafer 10’’ (Fig. 3B), and the protrusions 20 protruding from the plane surface of the wafer 10’’ are embedded in the protective film 22 (Fig. 3B); and 
wherein the solid protective film 22 (Fig. 3B) has an outer diameter which is larger than, smaller than, or substantially the same as an outer diameter of the wafer 10’’ (Fig. 3B) or substantially the same as an outer diameter of the device area (Fig. 3B: top surface of 10’’ reads on the device area).

Response to Arguments
Applicant’s arguments filed February 22, 2021, have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner, Abul Kalam, whose telephone number is (571)272-8346.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABUL KALAM/Primary Examiner, Art Unit 2829